                         UNITED STATES DISTRICT COURT 
                            DISTRICT OF MINNESOTA 
 

SCOTT MARLIN MOREY,                                  Case No. 18‐CV‐2331 (NEB/LIB) 
                                                                    
                     Petitioner,                                    
                                                                    
v.                                                              ORDER 
 
JEFF TITUS, et al., 
 
                     Respondent. 
 
 
       This  matter  is  before  the  Court  on  a  Report  and  Recommendation  (“R&R”) 

issued  by  United  States  Magistrate  Judge  Leo  I.  Brisbois  on  September  19,  2018  [ECF 

No. 11]. The R&R recommends that Petitioner Scott Marlin Morey’s petition for habeas 

corpus relief pursuant to 28 U.S.C. § 2254 be dismissed without prejudice for failure to 

exhaust his state remedies. On October 9, 2018, Morey filed a Response to Magistrate’s 

Report and Recommendation [ECF No. 13], which this Court accepts and interprets as a 

timely objection to the R&R.  The Court has reviewed the matter de novo, as required 

by 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b). The Court overrules the objections and 

accepts the recommendations for the reasons set forth in the R&R. In addition, because 

Morey has not shown that reasonable jurists would find the Court’s disposition in this 

matter to be debatable or wrong, he will not be granted a certificate of appealability. See 

28 U.S.C. § 2253(c)(1); Slack v. McDaniel, 529 U.S. 473, 484 (2000).  




                                               1 
      Based upon the foregoing, and on all the files, records, and proceedings herein, it 

is hereby ORDERED that: 

          1. The Petition for a Writ of Habeas Corpus of Petitioner Scott Marlin Morey 
             [ECF  No.  1]  is  DISMISSED  WITHOUT  PREJUDICE  for  failure  to 
             exhaust state remedies. 
 
          2. Respondent  Lori  Swanson’s  Motion  to  Dismiss  [ECF  No.  4]  is  DENIED 
             AS MOOT. 
 
          3. Petitioner’s Motion for an Extension of Time [ECF No. 10] is DENIED. 
 
          4. No certificate of appealability will issue. 
 
Let Judgment Be Entered Accordingly. 
 
Dated: October 26, 2018                            BY THE COURT:             
 
 
                                                   s/Nancy E. Brasel________________ 
                                                   Nancy E. Brasel 
                                                   United States District Judge 




                                              2 
